Exhibit 10.1 DYNAMIC VENTURES CORP. INVESTMENT AGREEMENT THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE OR OTHER SECURITIES AUTHORITIES.THEY MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE SECURITIES LAWS. THIS INVESTMENT AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR A SOLICITATION OF AN OFFER TO PURCHASE, ANY OF THE SECURITIES DESCRIBED HEREIN BY OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE UNLAWFUL.THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES AUTHORITIES, NOR HAVE SUCH AUTHORITIES CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.THE INVESTOR MUST RELY ON ITS OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS INVOLVED. SEE ADDITIONAL LEGENDS AT SECTION 9.10. THIS INVESTMENT AGREEMENT (this ”Agreement“ or “Investment Agreement”) is made as of the 20th day of December, 2011, by and between Dynamic Ventures Corp., a corporation duly organized and existing under the laws of the State of Delaware (the "Company"), and Centurion Private Equity, LLC, a Georgia Limited Liability Company ("Investor"). RECITALS: WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue to the Investor, and the Investor shall purchase from the Company, from time to time as provided herein, shares of the Company's Common Stock, as part of an offering of Common Stock by the Company to Investor, for a maximum aggregate offering amount of up to Seven Million Five Hundred Thousand Dollars ($7,500,000) (the "Maximum Offering Amount"); and WHEREAS, the solicitation of this Investment Agreement and, if accepted by the Company, the offer and sale of the Common Stock are being made in reliance upon the provisions of Regulation D ("Regulation D") promulgated under the Act, Section 4(2) of the Act, and/or upon such other exemption from the registration requirements of the Act as may be available with respect to any or all of the purchases of Common Stock to be made hereunder. Page - 1 TERMS: NOW, THEREFORE, the parties hereto agree as follows: 1.Certain Definitions.As used in this Agreement (including the recitals above), the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “9.9% Limitation” shall have the meaning set forth in Section 2.3.1(f). “Accredited Investor” shall have the meaning set forth in Section 3.1. “Act” shall mean the Securities Act of 1933, as amended. “Additional Fee Shares” shall have the meaning set forth in Section 9.10(i). “Additional First Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Additional Registration Statement” shall have the meaning set forth in the Registration Rights Agreement. “Additional Second Commitment Share Number” shall have the meaning set forth in Section 9.10(i). “Additional Second Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Advance Put Notice” shall have the meaning set forth in Section 2.3.1(a), the form of which is attached hereto as Exhibit A. “Advance Put Notice Date” shall have the meaning set forth in Section 2.3.1(a). “Affiliate” shall have the meaning as set forth Section 6.5. “Aggregate Issued Shares” equals the aggregate number of shares of Common Stock issued to Investor pursuant to the terms of this Agreement or the Registration Rights Agreement as of a given date, including Put Shares. “Agreement” shall mean this Investment Agreement. “Approved Primary Market” shall mean any of the following: the O.T.C. Bulletin Board, the OTC QX (at any time after the effectiveness of the Registration Statement), the OTC QB (at any time after the effectiveness of the Registration Statement), the NASDAQ Capital Market, the NASDAQ Global Market the NASDAQ Global Select Market, the NYSE Amex, or the New York Stock Exchange. Page - 2 “Associated Person” shall have the meaning set forth in Section 5.20. “Associated Person Disqualifier” shall have the meaning set forth in Section 5.20. “Authorized Law Firm” shall mean an independent law firm representing the Company which, as of the date in question, either (i) has at least 20 licensed attorneys as partners or employees of the firm or (ii) has (and has represented to the Investor in writing that it has) a liability insurance policy from an insurance carrier with a financial rating of at least “B+” from Dun & Bradstreet, Standard & Poor's, Moody's or Fitch Ratings services, covering the firm and the Investor for any liability the Investor may incur for misstatements or omissions in the Prospectus or otherwise related to the attorney’s issuance of the Commitment Opinion, Put Opinions and Registration Opinions, having no exclusions for any such coverage, and having policy limits equal to at least 100% of the Covered Put Amount, where the “Covered Put Amount” equals the sum of (x) total Put Dollar Amount of Put Shares that have been purchased by the Investor in all Puts through the date in question, plus (y) the Maximum Put Dollar Amount for the uncompleted Put for which the Put Opinion and Registration Opinion in question are being issued (an “Authorized Legal Liability Policy”). “Authorized Auditor” shall mean an independent accounting firm representing the Company which, as of the date in question, either (i) has at least 20 certified public accountants as partners or employees of the firm or (ii) has (and has represented to the Investor in writing that it has) a liability insurance policy from an insurance carrier with a financial rating of at least “B+” from Dun & Bradstreet, Standard & Poor's, Moody's or Fitch Ratings services, covering any liability the Investor may incur for misstatements or omissions in the Prospectus or otherwise related to the accountant’s or the accounting firm’s issuance of Bring Down Cold Comfort Letters, having no exclusions for any such coverage, and having policy limits equal to at least 100% of the Covered Put Amount (as defined above)(an “Authorized Auditor Liability Policy”). “Automatic Termination” shall have the meaning set forth in Section 2.3.2. “Bring Down Cold Comfort Letters” shall have the meaning set forth in Section 2.3.7(b). “Business Day” shall mean shall mean any day other than a Saturday, Sunday or a day on which commercial banks in the City of New York, New York are authorized or required by law or executive order to remain closed. “Calendar Month” shall meanthe period of time beginning on the numeric day in question in a Calendar Month and for Calendar Months thereafter, beginning on the earlier of (i) the same numeric day of the next Calendar Month or (ii) the last day of the next Calendar Month.Each Calendar Month shall end on the day immediately preceding the beginning of the next succeeding Calendar Month. Page - 3 “Cap Amount” shall have the meaning set forth in Section 2.3.13. “Capitalization Schedule” shall have the meaning set forth in Section 2.4. “Change in Control” shall have the meaning set forth within the definition of Major Transaction, below. “Closing” shall mean one of (i) the Investment Commitment Closing and (ii) each closing of a purchase and sale of Common Stock pursuant to Section 2. "Closing Bid Price" means, for any security as of any date, the last closing bid price for such security during Normal Trading on the O.T.C. Bulletin Board, or, if the O.T.C. Bulletin Board is not the principal securities exchange or trading market for such security, the last closing bid price during Normal Trading of such security on the principal securities exchange or trading market where such security is listed, quoted or traded as reported by such principal securities exchange or trading market, or if the foregoing do not apply, the last closing bid price during Normal Trading of such security in the over-the-counter market on the electronic bulletin board for such security, or, if no closing bid price is reported for such security, the average of the bid prices of any market makers for such security as reported in the OTC QX, the OTC QB or the OTC Pink market.If the Closing Bid Price cannot be calculated for such security on such date on any of the foregoing bases, the Closing Bid Price of such security on such date shall be the fair market value as mutually determined by the Company and the Investor in this Offering.If the Company and the Investor in this Offering are unable to agree upon the fair market value of the Common Stock, then such dispute shall be resolved by an investment banking firm mutually acceptable to the Company and the Investor in this offering and any fees and costs associated therewith shall be paid by the Company. “Commission Documents” shall mean (1)all reports, schedules, registrations, forms, statements, information and other documents filed with or furnished to the SEC by the Company pursuant to the reporting requirements of the Exchange Act, including all material filed or furnished pursuant to Section13(a)or 15(d)of the Exchange Act, which have been filed or furnished by the Company since December31, 2010, including, without limitation, the Annual Report on Form10-K filed by the Company for the year ended December31, 2010(the “2010 Form10-K”), the Company’s Quarterly Report on Form10-Q for its fiscal quarters ended March 31, 2011 and June30, 2011 and September 30, 2011, and such reports which hereafter shall be filed with or furnished to the SEC by the Company, including, without limitation, the Current Report, (2)the Registration Statement, as the same may be amended from time to time, the Prospectus and each Prospectus Supplement and (3)all information contained in such filings and all documents and disclosures that have been and heretofore shall be incorporated by reference therein. “Commitment Closing Date”means the date of the Investment Commitment Closing. “Commitment Fee” shall have the meaning set forth in Section 9.10(i). “Commitment Shares” shall mean the First Commitment Shares and the Second Commitment Shares, in the aggregate. Page - 4 “Commitment Period” shall mean the period from the date of this Agreement to the Termination Date. “Common Shares” shall mean the shares of Common Stock of the Company. “Common Stock” shall mean the common stock of the Company, $0.0001 par value. “Company” shall have the meaning set forth in the opening paragraph hereof. “Company Designated Maximum Put Dollar Amount” shall have the meaning set forth in Section 2.3.1(a). “Company Designated Minimum Put Share Price” shall have the meaning set forth in Section 2.3.1(a). “Company Termination” shall have the meaning set forth in Section 2.3.14. “Conditions to Investment Commitment Closing” shall have the meaning as set forth in Section 2.2.2. “Current Report” shall have the meaning ascribed to it in Section 6.10 hereof. “Delisting Event” shall mean any time during the term of this Investment Agreement, that the Company’s Common Stock is not listed or quoted for trading and actively trading on an Approved Primary Market or is suspended or delisted with respect to the trading of the shares of Common Stock on such market or exchange. “Disclosure Documents” shall have the meaning as set forth in Section 3.2.4. “Due Diligence Review” shall have the meaning as set forth in Section 2.4. “Effective Date” shall have the meaning set forth in Section 2.3.1. “Equity Securities” shall have the meaning set forth in Section 6.6. “Escrow Shares” shall have the meaning set forth in Section 9.10(i). “Escrow Account” shall have the meaning set forth in Section 9.10(i). “Escrow Agreement” shall have the meaning set forth in Section 9.10(i). “Evaluation Day” shall have the meaning set forth in Section 2.3.1(b). “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. “Excluded Block Trades” shall have the meaning set forth in Section 2.3.1(b). “Excluded Day” shall have the meaning set forth in Section 2.3.1(b). Page - 5 “Extended Put Period” shall mean the period of time between the Advance Put Notice Date until the Pricing Period End Date. “Fee Shares” shall have the meaning set forth in Section 9.10(i). “FINRA” shall mean the Financial Industry Regulatory Authority. “First Commitment Share Number” shall have the meaning set forth in Section 9.10(i). “First Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Indemnified Liabilities” shall have the meaning set forth in Section 8. “Indemnitees” shall have the meaning set forth in Section 8. “Indemnitor” shall have the meaning set forth in Section 8. “Individual Put Limit” shall have the meaning set forth in Section 2.3.1(b). “Ineffective Period” shall mean any period of time after the Effective Date during the term hereof that the Registration Statement or any Supplemental Registration Statement (each as defined herein) becomes ineffective or unavailable for use for the sale or resale, as applicable, of any or all of the Registrable Securities (as defined herein) for any reason (or in the event the prospectus under either of the above is not current and deliverable). “Initial Fee Shares” shall have the meaning set forth in Section 9.10(i). “Initial First Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Initial First Commitment Share Number” shall have the meaning set forth in Section 9.10(i). “Initial First Commitment Share Valuation” shall have the meaning set forth in Section 9.10(i). “Initial Liquidity Date” shall have the meaning set forth in Section 9.10(i). “Initial Liquidity Date Valuation” shall have the meaning set forth in Section 9.10(i). “Initial Second Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Intended Put Share Amount” shall have the meaning set forth in Section 2.3.1(a). “Investment Commitment Closing” shall have the meaning set forth in Section 2.2.1. “Investment Agreement” shall mean this Investment Agreement. Page - 6 “Investment Commitment Opinion of Counsel” shall mean an opinion from Company’s independent counsel with an outside law firm, substantially in the form attached as Exhibit B, or such other form as agreed upon by the parties, as to the Investment Commitment Closing. “Investment Date” shall mean the date of the Investment Commitment Closing. “Investor” shall have the meaning set forth in the preamble hereto. “Knowledge” means the actual Knowledge of the Company’s Chief Executive Officer or Chief Financial Officer. “Legal/Due Diligence Fee” shall have the meaning set forth in Section 9.10(i). “Legend” shall have the meaning set forth in Section 9.10(ii). “Legend Removal Condition” shall have the meaning set forth in Section 9.10(iii). “Liquidity Date” shall have the meaning set forth in Section 2.3.5(t). “Major Transaction" shall mean and shall be deemed to have occurred at such time upon any of the following events: (i) a consolidation, merger or other business combination or event or transaction following which the holders of Common Stock of the Company immediately preceding such consolidation, merger, combination or event either (i) no longer hold a majority of the shares of Common Stock of the Company or (ii) no longer have the ability to elect the board of directors of the Company (a “Change of Control”); (ii) the sale or transfer of a material portion of the Company's material assets not in the ordinary course of business; (iii) the purchase of assets by the Company not in the ordinary course of business; or (iv) a purchase, tender or exchange offer made to the holders of a majority of the outstanding shares of Common Stock. “Market Price” shall equal the average of the three lowest daily VWAPS for the Common Stock on the Principal Market for all Trading Days (regardless of whether or not such days are Evaluation Days) during the Pricing Period for the applicable Put. “Material Adverse Change” means a change or changes in facts or circumstances which, taken together existing facts, circumstances or events, would constitute a Material Adverse Effect. Page - 7 “Material Adverse Effect” means (i)any condition, occurrence, state of facts or event having, or insofar as reasonably can be foreseen would likely have, any material adverse effect on the legality, validity or enforceability of the Transaction Documents or the transactions contemplated thereby, (ii)any condition, occurrence, state of facts or event having, or insofar as reasonably can be foreseen would likely have, any effect on the business, operations, properties or condition (financial or otherwise) of the Company that is material and adverse to the Company and its Subsidiaries, taken as a whole, and/or (iii)any condition, occurrence, state of facts or event that would, or insofar as reasonably can be foreseen would likely, prohibit or otherwise materially interfere with or delay the ability of the Company to perform any of its material obligations under any of the Transaction Documents to which it is a party; provided , however , that none of the following, individually or in the aggregate, shall be taken into account in determining whether a Material Adverse Effect has occurred or insofar as reasonably can be foreseen would likely occur: (a)changes in conditions in the U.S. or global capital, credit or financial markets generally, including changes in the availability of capital or currency exchange rates, provided such changes shall not have affected the Company in a materially disproportionate manner as compared to other similarly situated companies; (b)changes generally affecting the industries in which the Company is engaged, provided such changes shall not have affected the Company in a materially disproportionate manner as compared to other similarly situated companies; (c)any effect of the announcement of, or the consummation of the transactions contemplated by, this Agreement and the other Transaction Documents on the Company’s relationships, contractual or otherwise, with customers, suppliers, vendors, bank lenders, strategic venture partners or employees; and (d)the receipt of any notice that the Common Stock may be ineligible to continue listing or quotation on the Trading Market, other than a final and non-appealable notice that the listing or quotation of the Common Stock on the Trading Market shall be terminated on a date certain. “Material Facts” shall have the meaning set forth in Section 2.3.7(a). “Maximum Allowable Floor Price” shall have the meaning set forth in Section 2.3.1(a). “Maximum Put Dollar Amount” shall mean the lesser of (i) the Company Designated Maximum Put Dollar Amount, if any, specified by the Company in a Put Notice, and (ii) $500,000. “Maximum Offering Amount” shall have the meaning set forth in the recitals hereto. “Maximum Share Amount” shall have the meaning set forth in Section 2.3.1(b). “Minimum Allowable Floor Price” shall have the meaning set forth in Section 2.3.1(a). “Minimum Lead-In Price Restriction” shall have the meaning set forth in Section 2.3.5(aa). “Nasdaq 20% Rule” shall have the meaning set forth in Section 2.3.13. “NASDAQ Market” shall mean NASDAQ Capital Market, the NASDAQ Global Select Market or the NASDAQ Global Market. Page - 8 “Normal Trading” shall mean trading that occurs between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day, and shall expressly exclude “after hours” trading. “Numeric Day” shall mean the numerical day of the month of the Investment Date or the last day of the Calendar Month in question, whichever is less. “Offering” shall mean the Company’s offering of Common Stock issued under this Investment Agreement. “Officer’s Certificate” shall have the meaning set forth in Section 2.2.2(e). “Opinion of Counsel” shall mean, as applicable, the Investment Commitment Opinion of Counsel, the Put Opinion of Counsel and the Registration Opinion. “Payment Due Date” shall have the meaning set forth in Section 2.3.11. “Pricing Period” shall mean, unless otherwise shortened under the terms of this Agreement, the period beginning on the Trading Day immediately following the Put Date and ending on and including the date which is 15 Trading Days after such Put Date. “Pricing Period End Date” shall mean the last Trading Day of any Pricing Period. “Principal Market” shall mean the single Approved Primary Market on which the Common Stock is then listed, quoted or traded in the United States, provided that if the Company’s Common Stock is simultaneously trading on more than one Approved Primary Market, then the Principal Market shall be deemed to be the first market or exchange on which the Common Stock is traded to appear, in order, on the following list: (1) the New York Stock Exchange, (2) the NASDAQ Global Select Market, (3) the NASDAQ Global Market, (4) the NASDAQ Capital Market, (5) the NYSE Amex, (6) the OTC Bulletin Board, (7) OTC QX, or (8) the OTC QB. “Proceeding” shall have the meaning as set forth Section 5.1. “Prospectus” shall have the meaning set forth in the Registration Rights Agreement. “Prospectus Supplement” means any prospectus supplement to the Prospectus filed with the SEC from time to time pursuant to Rule424(b)under the Securities Act, including the documents incorporated by reference therein. “Purchase” shall have the meaning set forth in Section 2.3.10. “Put” shall have the meaning set forth in Section 2.3.1(d). “Put Closing” shall have the meaning set forth in Section 2.3.11. “Put Closing Date” shall have the meaning set forth in Section 2.3.11. Page - 9 “Put Conditions” shall have the meaning set forth in Section 2.3.5. “Put Date” shall mean the date that is specified by the Company in any Put Notice for which the Company intends to exercise a Put under Section 2.3.1, unless the Put Date is postponed pursuant to the terms hereof, in which case the “Put Date” is such postponed date. “Put Dollar Amount” shall be determined by multiplying the Put Share Amount by the respective Put Share Prices with respect to such Put Shares, subject to the limitations herein. “Put Interruption Date” shall have the meaning set forth in Section 2.3.4. “Put Interruption Event” shall have the meaning set forth in Section 2.3.4. “Put Interruption Notice” shall have the meaning set forth in Section 2.3.4. “Put Notice” shall have the meaning set forth in Section 2.3.1(d), the form of which is attached hereto as Exhibit C. “Put Opinion of Counsel” shall mean an opinion from Company’s independent counsel with an outside law firm (which shall be an Authorized Law Firm when so required hereunder), in the form attached as Exhibit D, or such other form as agreed upon by the parties, as to any Put Closing. “Put Share Amount” shall have the meaning as set forth Section 2.3.1(b). “Put Share Price” shall have the meaning set forth in Section 2.3.1(c). “Put Shares” shall mean shares of Common Stock that are purchased by the Investor pursuant to a Put. “Registrable Securities” shall have the meaning as set forth in the Registration Rights Agreement. “Registration Opinion” shall have the meaning set forth in Section 2.3.7(a), the form of which is attached hereto as Exhibit E. “Registration Opinion Deadline” shall have the meaning set forth in Section 2.3.7(a). “Registration Rights Agreement” shall mean that certain registration rights agreement entered into by the Company and Investor on even date herewith, in the form attached hereto as Exhibit F, or such other form as agreed upon by the parties. “Registration Statement” shall have the meaning as set forth in the Registration Rights Agreement. “Regulation D” shall have the meaning set forth in the recitals hereto. Page - 10 “Reporting Issuer” shall have the meaning set forth in Section 6.2. “Required Put Documents” shall have the meaning set forth in Section 2.3.6. “Resolutions” shall have the meaning set forth in Section 2.3.5(u). “Schedule of Exceptions” shall have the meaning set forth in Section 5, and is attached hereto as Exhibit G. “SEC” shall mean the United States Securities and Exchange Commission or any successor entity. “Second Commitment Share Number” shall have the meaning set forth in Section 9.10(i). “Second Commitment Share Valuation” shall have the meaning set forth in Section 9.10(i). “Second Commitment Share Valuation Date” shall have the meaning set forth in Section 9.10(i). “Second Commitment Shares” shall have the meaning set forth in Section 9.10(i). “Secretary’s Certificate” shall have the meaning set forth in Section 2.2.2(a). “Section 13(d) Outstanding Share Amount” shall have the meaning set forth in Section 2.3.1(f). “Securities” shall mean the Common Stock of the Company issuable pursuant to this Investment Agreement, including but not limited to the Commitment Shares, the Fee Shares and the Put Shares. “Securities Act” shall mean the Securities Act of 1933, as amended. “Short Sales” shall mean “short sales” as defined in Rule200 promulgated under Regulation SHO under the Exchange Act. “SOX ” shall mean the Sarbanes-Oxley Act of 2002 and the rulesand regulations of the SEC thereunder. “Stockholder 20% Approval” shall have the meaning set forth in Section 2.3.13. “Subsidiary” shall mean any corporation or other entity of which at least a majority of the securities or other ownership interest having ordinary voting power (absolutely or contingently) for the election of directors or other persons performing similar functions are at the time owned directly or indirectly by the Company and/or any of its other Subsidiaries. Page - 11 “Tacking” shall have the meaning set forth in Section 9.10(i)(H). “Tacking Opinion” shall have the meaning set forth in Section 9.10(i)(H). “Term” shall mean the term of this Agreement, which shall be a period of time beginning on the date of this Agreement and ending on the Termination Date. “Termination Date” shall mean the earlier of (i) the date that is thirty six (36) Calendar Months after the date of this Agreement, (ii) the Put Closing Date on which the sum of the aggregate Put Share Prices for all Put Shares equal the Maximum Offering Amount, (iii) the date that the Company has delivered a Termination Notice to the Investor, and (iv) the date of an Automatic Termination. “Termination Notice” shall have the meaning as set forth in Section 2.3.14. “Third Party Reports” shall have the meaning set forth in Section 3.2.4. “Trading Day” shall mean any day on which the Principal Market is open for trading including any day on which the Principal Market is open for trading for a period of time less than the customary time. “Transaction Documents” means, collectively, this Agreement and the exhibits hereto, the Registration Rights Agreement and each of the other agreements, documents, certificates and instruments entered into or furnished by the parties hereto in connection with the transactions contemplated hereby and thereby, including, without limitation, the Disclosure Documents. “Trading Market” means whichever Approved Primary Market is at the time the principal trading exchange or market for the Common Stock. “Trading Volume” shall mean the volume of shares of the Company’s Common Stock that trade between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day, as reported by Bloomberg, Inc. and shall expressly exclude any shares trading during “after hours” trading. “Transfer Agent” shall have the meaning set forth in Section 6.9. “Trigger Price” shall have the meaning set forth in Section 2.3.1(b). “Unlegended Share Certificates” shall mean a certificate or certificates (or electronically delivered shares, as appropriate) (in denominations as instructed by Investor) representing the shares of Common Stock to which the Investor is then entitled to receive, registered in the name of Investor or its nominee (as instructed by Investor) and not containing a restrictive legend or stop transfer order, including but not limited to the Put Shares for the applicable Put, and the Commitment Shares and the Fee Shares when a Legend Removal Condition has been met. “Volume Limitations” shall have the meaning set forth in Section 2.3.1(b). Page - 12 “VWAP” shall mean the volume weighted average price of the Company’s common stock on the Principal Market, as reported by Bloomberg, Inc., that trade between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day, as reported by Bloomberg, Inc. and shall expressly exclude any shares trading during “after hours” trading and shall also expressly exclude all Excluded Block Trades. 2.Purchase and Sale of Common Stock. 2.1Offer to Subscribe. Subject to the terms and conditions herein and the satisfaction of the conditions to closing set forth in Sections 2.2 and 2.3 below and the other terms and conditions set forth in this Agreement, Investor hereby agrees to purchase such amounts of Common Stock as the Company may, in its sole and absolute discretion, from time to time elect to issue and sell to Investor according to one or more Puts pursuant to Section 2.3 below. 2.2Investment Commitment. 2.2.1Investment Commitment Closing.The closing of this Agreement (the “Investment Commitment Closing") shall be deemed to occur when this Agreement has been duly executed and delivered by both the Company and the Investor, and the other Conditions to Investment Commitment Closing set forth in Section 2.2.2 below have been met. 2.2.2Conditions to Investment Commitment Closing.As a prerequisite to the Investment Commitment Closing, all of the following (the “Conditions to Investment Commitment Closing”) shall have been satisfied within five (5) Business Days of the Company’s execution and delivery of this Agreement: (a) the following documents shall have been delivered to the Investor: (i) the Registration Rights Agreement (duly executed by the Company and Investor) and (ii a Secretary's Certificate, in the form of Exhibit H hereto (“Secretary’s Certificate”), attaching true and complete copies of (A) the Company’s Articles of Incorporation, (B) the Bylaws of the Company,and certifying that they remain in full force and effect, (C) a certified copy of the Company's Certificate of Incorporation evidencing the incorporation and a certificate evidencing the good standing of the Company in its state of incorporation, issued by the secretary of state of the state of incorporation within the ten (10) Business Days prior to the Commitment Closing Date, and (D) attaching the Resolutions of the Company's board of directors authorizing this transaction and certifying that they remain in full force and effect without any amendment or supplement thereto as of the Commitment Closing Date, each as further described in the Secretary’s Certificate and (iv) the Company acknowledgement in the form of Exhibit M hereto (the “Company Acknowledgement”). (b) this Investment Agreement, duly executed by the Company, shall have been received by the Investor; Page - 13 (c) the Company’s Common Stock shall be listed or quoted for trading and actually trading on an Approved Primary Market; (d) other than continuing losses described in the Disclosure Documents (provided for in Section 3.2.4), up through the Investment Commitment Closingthere have been no Material Adverse Changes in the Company’s business prospects or financial condition since the date of the last balance sheet included in the Disclosure Documents, including but not limited to incurring material liabilities; (e) the representations and warranties of the Company in this Agreement shall be true and correct in all material respects and the Conditions to Investment Commitment Closing set forth in this Section 2.2.2 shall have been satisfied on the date of such Investment Commitment Closing and all of the conditions and limitations set forth in this Agreement for the applicable Closing has been satisfied; and the Company shall deliver an Officer’s Certificate in the form of Exhibit I hereto (“Officer’s Certificate”), signed by an officer of the Company, to such effect to the Investor; and (f) The Company shall have issued to the Investor, or shall have caused its transfer agent to issue to the Investor, certificates representing the Commitment Shares and the Fee Shares, respectively, in the name of the Investor or its designee (in which case such designee name shall have been provided to the Company prior to the Commitment Closing Date), in consideration for the Investor’s execution and delivery of this Agreement.Such certificate shall be delivered to the Investor by overnight courier at its address set forth in Section 9.12 hereof.For the avoidance of doubt, all of the Commitment Shares and Fee Shares shall be fully earned upon receipt regardless of whether or not the Registration Statement is filed or declared effective, regardless of whether or not an Automatic Termination occurs and regardless of whether or not any Puts are issued by the Company or settled hereunder. 2.3Puts of Common Shares to the Investor. 2.3.1Procedure to Exercise a Put. Subject to the Minimum Lead-In Price Restriction, the Individual Put Limit, the Maximum Offering Amount and the Cap Amount (if applicable), and subject to the satisfaction of the Put Conditions and the other conditions and limitations set forth in this Agreement, at any time beginning on the date on which the Registration Statement is declared effective by the SEC (the “Effective Date”), the Company may, in its sole and absolute discretion, elect to exercise one or more Puts according to the following procedure, provided that each subsequent Put Date after the first Put Date shall be no sooner than five (5) Business Days following the preceding Pricing Period End Date : (a) Delivery of Advance Put Notice.Subject to the Minimum Lead-In Price Restriction, at least five (5) Business Days but not more than ten (10) Business Days prior to any intended Put Date, the Company shall deliver advance written notice (the “Advance Put Notice,” the form of which is attached hereto as Exhibit A, the date of such Advance Put Notice being the “Advance Put Notice Date”) to Investor stating the Put Date for which the Company shall, subject to the limitations and restrictions contained herein, exercise a Put and stating the number of shares of Common Stock (subject to the Individual Put Limit and the Maximum Put Dollar Amount) which the Company intends to sell to the Investor for the Put (the “Intended Put Share Amount”). Page - 14 The Company shall also designate in any Advance Put Notice (i) a maximum dollar amount of Common Stock of its choosing, but not to exceed $500,000, which it shall sell to Investor during the Put (the “Company Designated Maximum Put Dollar Amount”) and/or (ii) a minimum purchase price per Put Share at which the Investor may purchase shares of Common Stock pursuant to such Put Notice (a "Company Designated Minimum Put Share Price").The Company Designated Minimum Put Share Price shall be no greater than 80% of the Closing Bid Price of the Company’s common stock on the Trading Day immediately preceding the Advance Put Notice Date (the “Maximum Allowable Floor Price”) and shall be no less than 50% of the Closing Bid Price of the Company’s common stock on the Trading Day immediately preceding the Advance Put Notice Date (the “Minimum Allowable Floor Price”). If the Company does not specify a Company Designated Minimum Put Share Price, then the Company Designated Minimum Put Share Price shall be deemed to equal the Minimum Allowable Floor Price, as defined above.The Company may decrease (but not increase) the Company Designated Minimum Put Share Price for a Put at any time by giving the Investor written notice of such decrease not later than 12:00 Noon, New York City time, on the Trading Day immediately preceding the Trading Day that such decrease is to take effect.A decrease in the Company Designated Minimum Put Share Price shall have no retroactive effect on the determination of Trigger Prices and Excluded Days for days preceding the Trading Day that such decrease takes effect, provided that the Put Share Price for all shares in a Put shall be calculated using the lowest Company Designated Minimum Put Share Price, as decreased. (b) Put Share Amount. The “Put Share Amount” is the number of shares of Common Stock that the Investor shall be obligated to purchase in a given Put, and shall equal the lesser of (i) the Intended Put Share Amount, and (ii) the Individual Put Limit.The “Individual Put Limit” shall equal the lesser of (A) the Company Designated Maximum Put Dollar Amount divided by the Company Designated Minimum Put Share Price (the “Maximum Share Amount”), (B) 17.5% of the sum of the aggregate daily reported Trading Volumes in the outstanding Common Stock on the Company’s Principal Market for all Evaluation Days (as defined below) in the Pricing Period, excluding any block trades that exceed 40,000 shares of Common Stock (“Excluded Block Trades”), (C) the number of Put Shares which, when multiplied by their respective Put Share Prices, equals the Maximum Put Dollar Amount, and (D) the 9.9% Limitation (collectively referred to herein as the “Volume Limitations”).Company agrees not to trade Common Stock or arrange for Common Stock to be traded for the purpose of artificially increasing the Volume Limitations. For purposes of this Agreement: Page - 15 "Trigger Price" for any Pricing Period shall mean the greater of (i) the Company Designated Minimum Put Share Price divided by 0.98 or (ii) the Company Designated Minimum Put Share Price, plus $0.01. An “Excluded Day” shall mean each Trading Day during a Pricing Period where the lowest intra-day trading price of the Common Stock is less than the Trigger Price and each Trading Day defined in Section 2.3.4 as an “Excluded Day.” An “Evaluation Day” shall mean each Trading Day during a Pricing Period that is not an Excluded Day. (c) Put Share Price.The purchase price for the Put Shares (the “Put Share Price”) shall equal the lesser of (i) 98% of the Market Price for such Put or (ii) the Market Price for such Put minus $0.01, but shall in no event be less than the Company Designated Minimum Put Share Price for such Put, if applicable. (d) Delivery of Put Notice.After delivery of an Advance Put Notice and subject to the Minimum Lead-In Price Restriction, on the Put Date specified in the Advance Put Notice the Company shall deliver written notice (the “Put Notice,” the form of which is attached hereto as Exhibit C) to Investor stating (i) the Put Date, (ii) the Intended Put Share Amount as specified in the Advance Put Notice (such exercise a “Put”), (iii) the Company Designated Maximum Put Dollar Amount (if applicable), and (iv) the Company Designated Minimum Put Share Price (if applicable).In order to effect delivery of the Put Notice, the Company shall (i) send the Put Notice by facsimile on the Put Date so that such notice is received by the Investor by 4:00 p.m., New York, NY time, and (ii) surrender such notice on the Put Date to a courier for overnight delivery to the Investor (or two (2) day delivery in the case of an Investor residing outside of the U.S.). (e) Delivery of Required Put Documents. On or before the Put Date for such Put, the Company shall deliver the Required Put Documents (as defined in Section 2.3.6 below) to the Investor (or to an agent of Investor, if Investor so directs).Unless otherwise specified by the Investor, the Put Shares of Common Stock shall be delivered to the Investor in accordance with Section 2.3 by crediting the Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system. (f) Limitation on Investor's Obligation to Purchase Shares. Notwithstanding anything to the contrary in this Agreement, in no event shall the Investor be required to purchase, and an Intended Put Share Amount may not include, an amount of Put Shares, which when added to the number of shares of Common Stock of the Company then beneficially owned by the Investor as determined in accordance with Section 13(d) of the Exchange Act, would exceed 9.9% of the number of shares of Common Stock outstanding (on a fully diluted basis, to the extent that inclusion of unissued shares is mandated by Section 13(d) of the Exchange Act) on the Put Date for such Pricing Period (the “Section 13(d) Outstanding Share Amount”).Each Put Notice shall include a representation of the Company as to the Section 13(d) Outstanding Share Amount on the related Put Date.In the event that the Section 13(d) Outstanding Share Amount is different on any date during a Pricing Period than on the Put Date associated with such Pricing Period, then the number of shares of Common Stock outstanding on such date during such Pricing Period shall govern for purposes of determining whether the number of shares beneficially owned by the Investor following the issuance of the subject Put Shares, would constitute in excess of 9.9% of the Section 13(d) Outstanding Share Amount.The limitation set forth in this Section 2.3.1(f) is referred to as the “9.9% Limitation.” Page - 16 2.3.2Termination of Right to Put.The Company’s right to initiate subsequent Puts to the Investor shall terminate permanently (each, an “Automatic Termination”) upon the occurrence of any of the following: (a) if, at any time, either the Company or any director or executive officer of the Company has engaged in a transaction or conduct related to the Company that has resulted in (i) a Securities and Exchange Commission enforcement action that has been resolved adversely to the Company or such person, or (ii) a civil judgment or criminal conviction for fraud or misrepresentation, or for any other offense that, if prosecuted criminally, would constitute a felony under applicable law; (b) on any date after a cumulative time period or series of time periods, consisting only of Ineffective Periods, that continues for a period of ten (10) consecutive Business Days or for more than an aggregate of thirty (30) Business Days in any 365-day period, provided that the Company’s right to initiate Puts shall resume if, thereafter, the Registration Statement remains current and effective for twenty (20) consecutive Trading Days so long as it was never ineffective for more than an aggregate of eighty (80) Trading Days; (c) if at any time the Company has filed for and/or is subject to any bankruptcy, insolvency, reorganization or liquidation proceedings or other proceedings for relief under any bankruptcy law or any law for the relief of debtors instituted by or against the Company or any subsidiary of the Company, and such action has not been dismissed within ninety (90) days of filing; (d) if any Person commences a proceeding against the Company pursuant to or within the meaning of any Bankruptcy Law; (e) if the Company pursuant to or within the meaning of any Bankruptcy Law; (A) commences a voluntary case, (B) consents to the entry of an order for relief against it in an involuntary case, (C) consents to the appointment of a Custodian of it or for all or substantially all of its property, (D) makes a general assignment for the benefit of its creditors or is generally unable to pay its debts as the same become due; (f)a court of competent jurisdiction enters an order or decree under any Bankruptcy Law that (A) is for relief against the Company in an involuntary case, (B) appoints a Custodian of the Company or for all or substantially all of its property, or (C) orders the liquidation of the Company or any Subsidiary; (g) upon the occurrence of the Termination Date; Page - 17 (h) if no Registration Statement has been declared effective by the date that is one (1) year after the date of this Agreement, the Automatic Termination shall occur on the date that is one (1) year after the date of this Agreement. (i)the suspension from trading or failure of the Common Stock to be listed or quoted on an Approved Primary Market for a period of ten (10) consecutive Trading Days; (j)the delisting of the Company’s Common Stock from the Principal Market, provided, however, that the Common Stock is not immediately thereafter trading on another Approved Primary Market, provided that the Company’s right to initiate Puts shall resume if the Company’s Common Stock thereafter trades for ten (10) consecutive Trading Days on an Approved Primary Market; (k)the failure for any reason by the Transfer Agent to issue Commitment Shares or Fee Shares to the Investor, without restrictive legends, pursuant to a legend removal request, within ten (10) Trading Days after the applicable Required Delivery Date; or (l)the Company breaches any material representation, warranty, covenant or other term or condition under any Transaction Document except, in the case of a breach of a covenant which is reasonably curable, only if such breach continues for a period of at least five (5) Business Days after notice thereof is provided to the Company by Investor, unless a specific cure period is specified in this Section 2.3.2, in which case such specific cure period in this Section shall apply. For purposes of clarification, notwithstanding any Automatic Termination or Company Termination hereunder, the Investor shall retain all of the Commitment Shares and the Fee Shares in consideration for this Agreement. 2.3.3Maximum Offering Amount.The Investor shall not be obligated to purchase any additional Put Shares once the aggregate Put Dollar Amount paid by Investor equals the Maximum Offering Amount. 2.3.4 Put Termination; Put Interruption.If, by 4:00PM New York City time on the Put Date specified in an Advance Put Notice, the Company has not (i) delivered all of the Required Put Documents to the Investor and (ii) delivered the executed Officer’s Put Certificate to the Investor confirming that all Put Conditions for the Put have been met and all Required Put Documents for the Put have been delivered, the Put shall be automatically terminated (an “Automatic Put Termination”).In the event of an Automatic Put Termination, the Company may initiate a new Put anytime thereafter by delivering a new Advance Put Notice at least five (5) Trading Days before the new Put Date specified therein.In the event of a Put Interruption Event (as defined below), in each case during any Pricing Period, then (A) the Company shall notify the Investor in writing (a “Put Interruption Notice”) as soon as possible by facsimile and overnight courier, but no later than the end of the Business Day in which the Company becomes aware of such facts, (B) the Pricing Period shall be extended or shortened, as applicable, such that the Pricing Period End Date is the tenth (10th) Trading Day after the date of such Put Interruption Notice from the Company, (the “Put Interruption Date”), (C) each Trading Day from and including the Put Interruption Date through and including the Pricing Period End Date for the applicable Put (as extended or shortened, if applicable), shall be considered to be an “Excluded Day,” as that term is used in this Agreement, and (D) the Company Designated Minimum Put Share Price, if any, shall not apply to the affected Put.In the event that a Put Interruption Event occurs after an Advance Put Notice Date, but before the applicable Put Date, that Put shall be deemed to be terminated, and the Company may deliver an Advance Put Notice for a new Put anytime beginning on the following Trading Day, if otherwise allowed under this Agreement.A “Put Interruption Event” shall mean any of the following: (i) an Automatic Termination, (ii) the failure of one of the items specified in Section 2.3.5 below to be true and correct on any day during an Extended Pricing Period, or (iii) the occurrence of one of the following events: Page - 18 (a) the Company has announced a subdivision or combination, including a reverse split, of its Common Stock or has subdivided or combined its Common Stock; (b) the Company has paid a dividend of its Common Stock or has made any other distribution of its Common Stock; (c) the Company has made a distribution of all or any portion of its assets or evidences of indebtedness to the holders of its Common Stock; (d) a Major Transaction has occurred; or (e) the Company discovers or is notified of the existence of Material Facts which are not covered by the Prospectus or any Ineffective Period or Delisting Event occurs. 2.3.5Conditions Precedent to the Right of the Company to Deliver an Advance Put Notice or a Put Notice.The right of the Company to deliver an Advance Put Notice or a Put Notice is subject to the satisfaction, on the date of delivery of such Advance Put Notice or Put Notice, respectively, of each of the following conditions (the “Put Conditions”): (a) Investment Commitment Closing. The Conditions to Investment Commitment Closing shall have been timely satisfied as required in this Agreement and the Investment Commitment Closing shall have occurred; (b) Time Since Prior Put Notice. At least five Trading Days shall have passed from the most recent Pricing Period End Date until the Put Date for the proposed Put; (c) Required Put Documents. The Investor shall have received the Required Put Documents on or before the applicable Put Date; Page - 19 (d) Listing. The Company’s Common Stock shall be listed or quoted for trading and trading on an Approved Primary Market and the Commitment Shares, the Fee Shares and the Put Shares shall be so listed or quoted; (e)No Suspension of Trading in or Delisting of Common Stock. Trading in the Common Stock shall not have been suspended or delisted by the SEC, the Trading Market or the FINRA, the Company shall not have received any final and non-appealable notice that the listing or quotation of the Common Stock on the Trading Market shall be terminated on a date certain, and, at any time prior to the applicable Put Date and applicable Put Closing Date, trading in securities generally as reported on the Trading Market shall not have been suspended or limited, nor shall a banking moratorium have been declared either by the United States or New York State authorities, nor shall there have occurred any material outbreak or escalation of hostilities or other national or international calamity or crisis of such magnitude in its effect on, or any Material Adverse Change in, any financial, credit or securities market; (f) Registration Effective; No Stop Order.(1) The Company shall have satisfied any and all obligations pursuant to the Registration Rights Agreement, including, but not limited to, the filing of the Registration Statement with the SEC with respect to the resale of such number of Registrable Securities as shall be required by the Registration Rights Agreement and the requirement that the Registration Statement shall have been declared effective under the Securities Act by the SEC and shall remain current and effective such that the Investor shall be permitted to utilize the Prospectus therein to resell (a) all of the Shares issued pursuant to all prior Put Notices and (b) all of the Shares issuable pursuant to the applicable Put Notice, (2) there shall exist no Material Facts or material non-public information that is not covered by the Prospectus (as supplemented or amended) and (3) the Company shall have satisfied and shall be in compliance with any and all obligations pursuant to this Agreement and the Registration Rights Agreement.The Registration Statement is not subject to an Ineffective Period as defined in the Registration Rights Agreement, the Prospectus included therein is current and deliverable, and to the Company’s Knowledge there is no notice of any investigation or inquiry concerning any stop order with respect to the Registration Statement; (g) No Knowledge of Events Which Would Suspend Registration. The Company shall have no Knowledge of any event that, in the Company’s opinion, is more likely than not to have the effect of causing any Registration Statement to be suspended or otherwise ineffective (which event is more likely than not to occur within the thirty Business Days following the date on which such Advance Put Notice and Put Notice is deemed delivered); Page - 20 (h) No Material Notices. None of the following events shall have occurred and be continuing: (a) receipt of any request by the SEC or any other federal or state governmental authority for any additional information relating to the Registration Statement, the Prospectus or any Prospectus Supplement, or for any amendment of or supplement to the Registration Statement, the Prospectus, or any Prospectus Supplement; (b) the issuance by the SEC or any other federal or state governmental authority of any stop order suspending the effectiveness of the Registration Statement or prohibiting or suspending the use of the Prospectus or any Prospectus Supplement, or of the suspension of qualification or exemption from qualification of the securities for offering or sale in any jurisdiction, or the initiation or contemplated initiation of any proceeding for such purpose; or (c) the occurrence of any event or the existence of any condition or state of facts, which makes any statement of a material fact made in the Registration Statement, the Prospectus or any Prospectus Supplement untrue or which requires the making of any additions to or changes to the statements then made in the Registration Statement, the Prospectus or any Prospectus Supplement in order to state a material fact required by the Securities Act to be stated therein or necessary in order to make the statements then made therein (in the case of the Prospectus or any Prospectus Supplement, in light of the circumstances under which they were made) not misleading, or which requires an amendment to the Registration Statement or a supplement to the Prospectus or any Prospectus Supplement to comply with the Securities Act or any other law (other than the transactions contemplated by the applicable Put Notice and the settlement thereof). The Company shall have no Knowledge of any event that could reasonably be expected to have the effect of causing the suspension of the effectiveness of the Registration Statement or the prohibition or suspension of the use of the Prospectus or any Prospectus Supplement in connection with the resale of the Registrable Securities by the Investor; (i) Representations and Warranties True and Correct. The representations and warranties of the Company in Section 5 hereof are true and correct as of the Put Date in all material respects as if made on such date, the Company has satisfied its obligations under Section 2.3 hereof and the conditions to Investor’s obligations set forth in this Section 2.3.5 are satisfied as of such Closing, and the Company shall deliver a certificate, signed by an officer of the Company, to such effect to the Investor; (j) Authorization and Reservation of Shares.The Company shall have authorized by all necessary corporate action and reserved for issuance a sufficient number of Common Shares for the purpose of enabling the Company to satisfy any obligation to issue Common Shares pursuant to any Put; (k) Cap Amount Not Exceeded. If the Aggregate Issued Shares after the Closing of the Put would exceed the Cap Amount, the Company shall have obtained the Stockholder 20% Approval as specified in Section 2.3.13, if the Company’s Common Stock is listed on a NASDAQ Market, and such approval is required by the rules of the NASDAQ; (l) 9.9% Limitation Not Exceeded.The aggregate number of Put Shares to be issued in the Put, when combined with the number of shares of Common Stock of the Company then beneficially owned by the Investor, would not cause the Investor to exceed the 9.9% Limitation (as defined herein); Page - 21 (m) Maximum Offering Amount Not Exceeded.The aggregate number of Put Shares to be issued in the Put, when combined with all Put Share issued in prior Puts, would not cause the Maximum Offering Amount to be exceeded; (n) No Adverse Law, Rule, Regulation, or Pending Proceeding.There is not then in effect any law, rule or regulation prohibiting or restricting the transactions contemplated hereby, or requiring any consent or approval which shall not have been obtained, nor is there any pending or threatened proceeding or investigation which may have the effect of prohibiting or adversely affecting any of the transactions contemplated by this Agreement; (o) No Pending or Threatened Injunctions. No statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or adopted by any court or governmental authority of competent jurisdiction that prohibits the transactions contemplated by this Agreement, and no actions, suits or proceedings shall be in progress, pending or threatened by any person (other than the Investor or any affiliate of the Investor), that seek to enjoin or prohibit the transactions contemplated by this Agreement.For purposes of this paragraph (i), no proceeding shall be deemed pending or threatened unless one of the parties has received written or oral notification thereof prior to the applicable Put Closing Date; (p) Put Shares DTC Eligible. The Put Shares delivered to the Investor are DTC eligible and can be immediately converted into electronic form; (q) No Allegation of Section 5 Violation.There has been no assertion by the SEC that there has been a violation of Section 5 of the Securities Act caused by the integration of the private sale of common stock to the Investor and the public offering pursuant to the Registration Statement, and there have been no claims made by third parties against the Investor based on a such an alleged Section 5 violation; (r) Compliance with Laws. The Company shall have complied with all applicable federal, state and local governmental laws, rules, regulations and ordinances in connection with the execution, delivery and performance of this Agreement and the other Transaction Documents to which it is a party and the consummation of the transactions contemplated hereby and thereby, including, without limitation, the Company shall have obtained all permits and qualifications required by any applicable state securities or “blue sky” laws for the offer and sale of the Securities by the Company to the Investor and the subsequent resale of the Registrable Securities by the Investor (or shall have the availability of exemptions therefrom); (s) No Material Adverse Effect. No condition, occurrence, state of facts or event constituting a Material Adverse Effect shall have occurred and be continuing; (t) No Restrictive Legends. If requested by the Investor from and after the earlier of (x) the Effective Date, or (y) the date that the Commitment Shares and the Fee Shares in question can be sold under Rule 144 without volume restrictions (after taking into account any applicable Tacking of the Rule 144 hold period with regard to the Escrow Shares, assuming the Investor provides a Tacking Opinion) (the earlier of (x) and (y) is referred to in this Agreement as the “Liquidity Date”), the Company shall have either (i) issued and delivered (or caused to be issued and delivered) to the Investor certificates representing the Commitment Shares and the Fee Shares, that are free from all restrictive and other legends or (ii) caused the Company’s transfer agent to credit the Investor’s or its designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common Stock equal to the number of Commitment Shares and Fee Shares represented by the certificate delivered by the Investor to the Company in accordance with Section 9.10(iii) of this Agreement. It is agreed and understood that, even though the Company was at one time a “Shell Company” under Rule 144(i)(1)(i) and Rule 405 of the Act,it is no longer a Shell Company and has not been a Shell Company since February 22, 2011, and the date that the shares issued to the Investor can be sold under Rule 144 without volume restrictions shall be six (6) months after the date of such issuance, provided that the Company remains current in its public reporting under the 1934 Act hereafter. (u) Resolutions Adopted.The Board of Directors of the Company shall have adopted resolutions (“Resolutions”) in the form attached hereto as Exhibit J, which shall be in full force and effect without any amendment or supplement thereto as of the Put Date; (v) No Material Non-Public Information; No Ineffective Period.No Ineffective Period shall be in effect and there shall not exist any Material Facts or material non-public information that are not included in the Prospectus. If the Company discovers the existence of Material Facts or material non-public information or any Ineffective Period occurs, the Company shall not initiate a Put until the Prospectus is amended to include any existing Material Facts or material non-public information and the Company’s counsel (who is a member of a Authorized Law Firm when so required under the terms hereof) provides in a Registration Opinion that no Material Facts or material non-public information exists that is not included in the Prospectus and that no Ineffective Period is in effect. Page - 22 (w) Compliance With Covenants. The Company shall have complied in all material respects with all covenants under this Agreement. (x) Reporting Issuer.The Company shall be a Reporting Issuer, shall be current on all periodic public filings required to be made with the SEC and shall have a class of securities registered under Section 12 of the Exchange Act. (y) No Bankruptcy Proceedings.The Company shall not have filed for and/or be subject to any bankruptcy, insolvency, reorganization or liquidation proceedings or other proceedings for relief under any bankruptcy law or any law for the relief of debtors instituted by or against the Company or any subsidiary of the Company, or instituted involuntarily against the Company. (z) At Least Two Independent Board Members.The Company shall have at least two (2) independent (as “independent” is defined under the New York Stock Exchange’s listing standards) members on its board of directors prior to initiating each Put, and shall represent so to the Investor in writing. (aa) Minimum Price to Initiate Put.The Company shall not be entitled to deliver an Advance Put Notice or a Put Notice if the Closing Bid Price of the Company’s Common Stock for the Trading Day immediately preceding the date of any such notice is less than $0.03 (the “Minimum Lead-In Price Restriction”).If the Company delivers an Advance Put Notice, and is prohibited by this subsection from delivering the accompanying Put Notice, the Company shall notify the Investor in writing, and the Put announced in the Advance Put Notice shall be automatically cancelled and such Advance Put Notice shall be null and void. (bb) No SEC Enforcement Action.There shall not be a Securities and Exchange Commission enforcement action in progress against the Company or any Associated Person and no Securities and Exchange Commission enforcement action shall have been resolved adversely to the Company or any Associated person. Page - 23 2.3.6 Documents Required to be Delivered on the Put Date as Conditions to Closing of any Put.The Closing of any Put and Investor’s obligations hereunder shall additionally be conditioned upon the delivery to the Investor of each of the following (the “Required Put Documents”) on or within three (3) Business Days before the applicable Put Date (or such earlier time as may be specifically required under the terms hereof): (a) a number of Unlegended Share Certificates equal to the Intended Put Share Amount, which shall be delivered by crediting the Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system (unless the Investor requests physical certificates, in which case such certificates shall be in denominations of not more than 50,000 shares per certificate); (b) the following documents: Put Opinion of Counsel (which shall be issued by an Authorized Law Firm when so required hereunder), Registration Opinion (which shall be issued by an Authorized Law Firm when so required hereunder), Officer’s Certificate, the Officer’s Put Certificate in the form of Exhibit K attached hereto, Secretary’s Certificate, Resolutions, Put Notice, a Bring Down Cold Comfort Letter (which shall be issued by an Authorized Auditor when so required hereunder), and any report or disclosure required under Section 2.3.7 or Section 2.4 hereof, each dated as of the Put Date or a date within three Business Days prior to the Put Date; (c) all documents, instruments and other writings required to be delivered on or before the Put Date pursuant to any provision of this Agreement in order to implement and effect the transactions contemplated herein. (d) to the Company’s Knowledge, no Associated Person shall be the subject of an Associated Person Disqualifier, as of the Put Date or as of the Put Closing Date, and the Company shall so certify to the Investor in writing in the Officer’s Put Certificate. 2.3.7Accountant’s Letter and Registration Opinion. (a)The Company shall have caused to be delivered to the Investor, whenever required by Section 2.3.6, Section 2.3.7(b) or by Section 2.4.3, and whenever otherwise required by this Agreement (each, a “Registration Opinion Deadline”), an opinion of the Company's independent counsel with an outside law firm (which shall be an Authorized Law Firm when so required hereunder), in substantially the form of Exhibit E (the “Registration Opinion”), addressed to the Investor stating, inter alia, that, after due inquiry, no facts (“Material Facts”) have come to such counsel's attention that have caused it to believe that the Registration Statement is subject to an Ineffective Period or to believe that the Registration Statement, any Supplemental Registration Statement (as each may be amended, if applicable), and any related prospectuses, contain an untrue statement of material fact or omits a material fact required to make the statements contained therein, in light of the circumstances under which they were made, not misleading.If any Registration Opinion cannot be delivered by the Company's independent counsel with an outside law firm to the Investor by the applicable Registration Opinion Deadline due to the existence of Material Facts or an Ineffective Period, the Company shall promptly notify the Investor and as promptly as possible amend each of the Registration Statement and any Supplemental Registration Statements, as applicable, and any related prospectus or cause such Ineffective Period to terminate, as the case may be, and deliver such Registration Opinion and updated prospectus as soon as possible thereafter.If at any time after a Put Notice shall have been delivered to Investor but before the related Pricing Period End Date, the Company acquires Knowledge of such Material Facts or any Ineffective Period occurs, the Company shall promptly notify the Investor and shall deliver a Put Interruption Notice to the Investor pursuant to Section 2.3.4 by facsimile and overnight courier by the end of that Business Day. Page - 24 (b)(i)the Company shall engage its independent auditors, as required by the Securities Act, which shall be an Authorized Auditor (as defined herein) and shall be an independent registered public accounting firm within the meaning of SOXA as required by the rulesof the Public Company Accounting Oversight Board, to perform the procedures in accordance with the provisions of Statement on Auditing Standards No. 71, as amended, as agreed to by the parties hereto, and reports thereon in the form of Exhibit L hereto (the “Bring Down Cold Comfort Letters”) as shall have been reasonably requested by the Investor with respect to certain financial information contained in the Registration Statement from and after January 1, 2011 and shall have delivered to the Investor such a report addressed to the Investor on, or within three (3) Trading Days prior to, each Put Date, except as otherwise limited herein. (ii)in the event that the Investor shall have requested delivery of a Bring Down Cold Comfort Letter pursuant to Section 2.4.3, the Company shall engage its Authorized Auditor to perform certain agreed upon procedures and report thereon as shall have been reasonably requested by the Investor with respect to certain financial information of the Company and the Company shall deliver to the Investor a copy of such report addressed to the Investor.In the event that the report required by this Section 2.3.7(b) cannot be delivered by the Company's Authorized Auditor, the Company shall, if necessary, promptly revise the Registration Statement to correct the financial information to the satisfaction of the Company’s Authorized Auditor, and the Company shall not deliver a Put Notice until such report is delivered. 2.3.8Limitation on Company’s Obligation to Deliver Opinions of Counsel and Accountants’ Letters.Notwithstanding the above, after the first Put, the Company shall not be required to include the 10b-5 paragraph in the Registration Opinion and shall not be required to deliver a Bring Down Cold Comfort Letter (collectively, the “Professional Opinions”) to the Investor with respect to each subsequent Put unless, at the time of the Put Notice for such subsequent Put, either (A) the sum of (i) the aggregate Purchase Price of the Put Shares that have been sold by the Company since the last date that such Professional Opinions were delivered to the Investor plus (ii) the Company Designated Maximum Put Dollar Amount for the then current Put Notice, exceeds $500,000 or (B) six (6) months or more have passed since the last date that such Professional Opinions were delivered to the Investor. 2.3.9Special Requirements for Legal Counsel Providing Opinions of Counsel And Accounting Firms Providing Accounting Reports. Initially, the Commitment Opinion and all Registration Opinions and Put Opinions must be issued by an independent attorney with an outside law firm which, to the Company’s Knowledge, has not been subject to an Associated Person Disqualifier within the ten (10) year period immediately preceding the date in question and the Bring Down Cold Comfort Letters shall be issued by an accountant with an independent accounting firm that has not been subject to an Associated Person Disqualifier within the ten (10) year period immediately preceding the date in question.Once the aggregate Purchase Price of all Put Shares that have been purchased by the Investor plus the Company Designated Maximum Put Dollar Amount for the Put with respect to which the Registration Opinion, Put Opinion and/or Bring Down Cold Comfort Letters (if any) are being given collectively exceeds two million five hundred thousand dollars ($2,500,000)(the date of such occurrence, the “Qualification Trigger Date”), then, in addition to the above requirements, at all times thereafter: Page - 25 (A) the Put Opinions and Registration Opinions that are issued for the then current Put and any Put Opinions and Registration Opinions that are issued anytime thereafter pursuant to this Agreement shall be issued by an attorney with an Authorized Law Firm,and (B) any Bring Down Cold Comfort Letters that are issued for the then current Put and any Bring Down Cold Comfort Letters that are issued anytime thereafter pursuant to this Agreement shall be issued by an Authorized Auditor. By not later than the Qualification Trigger Date (and again promptly following each timethat the Company changes its law firm or auditor, and each time that the liability policy coverage of either the Authorized Law Firm or Authorized Auditor materially changes), the Company shall cause its Authorized Law Firm to provide a copy of the Authorized Legal Liability Policy to the Investor and to cause its Authorized Auditor to provide the Investor with a copy of their Authorized Auditor Liability Policy. 2.3.10Investor’s Obligation and Right to Purchase Shares.Subject to the conditions set forth in this Agreement, following the Investor's receipt of a validly delivered Put Notice, the Investor shall be required to purchase (each a “Purchase”) from the Company a number of Put Shares equal to the Put Share Amount, in the manner described below. 2.3.11Mechanics of Put Closing.Each of the Company and the Investor shall deliver all documents, instruments and writings required to be delivered by either of them pursuant to this Agreement at or prior to each Put Closing.Subject to such delivery and the satisfaction of the conditions set forth in this Section 2, the closing of the purchase by the Investor of Put Shares shall occur by 5:00 PM, New York City Time, on the date which is three (3) Business Days following the applicable Pricing Period End Date (the “Payment Due Date”) at the offices of Investor.On or before each Payment Due Date, the Investor shall deliver to the Company, in the manner specified in Section 7 below, the Put Dollar Amount to be paid for such Put Shares, determined as aforesaid.The closing (each a “Put Closing”) for each Put shall occur on the date that (i) the Company has delivered to the Investor all Required Put Documents,(ii) each of the Put Conditions have been satisfied and (iii) the Investor has delivered to the Company such Put Dollar Amount (each a “Put Closing Date”). 2.3.12 Limitation on Short Sales.The Investor and its affiliates shall not engage in short sales of the Company's Common Stock; provided, however, that the Investor may enter into any short exempt sale or any short sale or other hedging or similar arrangement it deems appropriate with respect to Put Shares after it receives a Put Notice with respect to such Put Shares so long as such sales or arrangements do not involve more than the number of such Put Shares specified in the Put Notice. Page - 26 2.3.13Cap Amount.If the Company becomes listed on a NASDAQ Market, then, unless the Company has obtained the necessary approval (“Stockholder 20% Approval”) of its shareholders as required under the Nasdaq 20% Rule or unless otherwise permitted by Nasdaq, in no event shall the Aggregate Issued Shares exceed the maximum number of shares of Common Stock (the “Cap Amount”) that the Company can, without stockholder approval, so issue pursuant to Nasdaq Rule 5635 (or any other applicable Nasdaq Rules or any successor rule) (the “Nasdaq 20% Rule”). 2.3.14Investment Agreement Termination.The Company may terminate (a “Company Termination”) its right to initiate future Puts by providing written notice (“Termination Notice”) to the Investor, by facsimile and overnight courier, at any time other than during an Extended Put Period, provided that notwithstanding a Company Termination or an Automatic Termination, the Investor shall retain all of the Commitment Shares and the Fee Shares in consideration for this Agreement and such termination shall have no effect on the parties’ other rights and obligations under this Agreement and the Registration Rights Agreement.Notwithstanding the above, any Put Interruption Notice occurring during an Extended Put Period is governed by Section 2.3.4. 2.3.15 Return of Excess Common Shares.In the event that the number of Put Shares purchased by the Investor in any Put pursuant to its obligations hereunder is less than the Intended Put Share Amount, the Investor shall promptly return to the Company any shares of Common Stock in the Investor’s possession that are not being purchased by the Investor, unless the parties mutually agree for the Investor to retain such excess Common Shares to apply to the next Put. 2.4Due Diligence Review.The Company shall make available for inspection and review by the Investor (the “Due Diligence Review”), advisors to and representatives of the Investor (who may or may not be affiliated with the Investor and who are reasonably acceptable to the Company), any underwriter participating in any disposition of Common Stock on behalf of the Investor pursuant to the Registration Statement, any Supplemental Registration Statement,or amendments or supplements thereto or any blue sky, FINRA or other filing, all financial and other records, all filings with the SEC, and all other corporate documents and properties of the Company as may be reasonably necessary for the purpose of such review, and cause the Company's officers, directors and employees to supply all such information reasonably requested by the Investor or any such representative, advisor or underwriter in connection with such Registration Statement (including, without limitation, in response to all questions and other inquiries reasonably made or submitted by any of them), prior to and from time to time after the filing and effectiveness of the Registration Statement for the sole purpose of enabling the Investor and such representatives, advisors and underwriters and their respective accountants and attorneys to conduct initial and ongoing due diligence with respect to the Company and the accuracy of the Registration Statement.Upon request by the Investor, the Company shall provide, or cause its Authorized Law Firm and Authorized Auditor to provide any one or more of the following: (i) a copy of their respective liability insurance policies, (ii) a letter signed by the law firm or audit firm, respectively, whereby such firm represents to the Investor that it has an Authorized Legal Liability Policy or an Authorized Auditor Liability Policy, as applicable, which covers the Investor in the required amounts with no exclusions to such coverage and (iii) a letter, binder, endorsement or similar document signed by the law firm’s liability insurance carrier or the audit firm’s liability insurance carrier, respectively, whereby such insurance carrier represents to the Investor that the Authorized Law Firm or Authorized Auditor, as applicable, has an Authorized Legal Liability Policy or an Authorized Auditor Liability Policy, as applicable, which covers the Investor in the required amounts with no exclusions to such coverage. Prior to filing the initial Registration Statement, the Company shall provide to the Investor (i) a schedule setting forth all of the Indebtedness of the Company as of the date of the schedule (“Schedule of Indebtedness”) and (ii) a schedule setting forth the fully diluted capitalization of the Company as of the date of the schedule (the “Capitalization Schedule”), along with a signed certification from an authorized officer of the Company certifying that each such schedule is true and correct as of the date thereof. Page - 27 2.4.1Treatment of Nonpublic Information. Notwithstanding anything herein to the contrary, the Company will immediately notify the Investor or its advisors or representatives of the existence of any event or circumstance (without any obligation to disclose the specific event or circumstance) of which it becomes aware after the Registration Statement is declared effective, constituting material non-public information (whether or not requested of the Company specifically or generally during the course of due diligence by such persons or entities), which, if not disclosed in the prospectus included in the Registration Statement would cause such prospectus to include a material misstatement or to omit a material fact required to be stated therein in order to make the statements, therein, in light of the circumstances in which they were made, not misleading and the Company shall, a soon as possible but in any event within four (4) Trading Days of becoming aware of such material non-public information, file with the SEC an amendment to the Registration Statement or, if permitted by law, a supplement to the then-current Prospectus or Prospectus Supplement, responsive to such alleged untrue statement or omission and provide the Investor, as promptly as practicable, with copies of the Registration Statement and related Prospectus or Prospectus Supplement, as so amended or modified. The Company shall not disclose material nonpublic information to the Investor or to its advisors or representatives unless prior to disclosure of such information the Company identifies such information as being material nonpublic information and provides the Investor and such advisors and representatives with the opportunity to accept or refuse to accept such nonpublic information for review.The Company may, as a condition to disclosing any nonpublic information to the Investor hereunder, require the Investor and its advisors and representatives to first enter into a confidentiality agreement (including an agreement with such advisors and representatives prohibiting them from trading in Common Stock during such period of time as they are in possession of material nonpublic information) in form reasonably satisfactory to the Company and the Investor.The Company shall ensure that any information disclosed by the Company to the Investor in connection with the Agreement shall cease to be material non-public information on or prior to the Liquidity Date and that if any material non-public information arises in the future, the Prospectus shall be promptly amended or supplemented to cover such information in accordance with the terms of the Registration Rights Agreement. 2.4.2Disclosure of Misstatements and Omissions.The Investor's advisors or representatives shall make complete disclosure to the Company of any events or circumstances discovered by such advisors or representatives in the course of their due diligence upon which such advisors or representatives form the opinion that the Registration Statement contains an untrue statement of a material fact or omits a material fact required to be stated in the Registration Statement or necessary to make the statements contained therein, in the light of the circumstances in which they were made, not misleading. Page - 28 2.4.3Procedure if Material Facts are Reasonably Believed to be Untrue or are Omitted.In the event after consultation with the Company or its counsel, the Investor or the Investor's counsel reasonably believes that the Registration Statement contains an untrue statement of a material fact or omits a material fact required to be stated in the Registration Statement or necessary to make the statements contained therein, in light of the circumstances in which they were made, not misleading, and the Company, after a request from the Investor, has failed to promptly provide reasonable information indicating that that the Registration Statement is in fact complete, accurate and current, then (a) the Company shall promptly file with the SEC an amendment to the Registration Statement or, if permitted by law, a supplement to the then-current Prospectus or Prospectus Supplement, responsive to such alleged untrue statement or omission and provide the Investor, as promptly as practicable, with copies of the Registration Statement and related Prospectus or Prospectus Supplement, as so amended or modified, or (b) if the Company disputes the existence of any such material misstatement or omission, (i) the Company's independent counsel with an outside law firm (who is a member of an Authorized Law Firm when required under the terms hereof) shall provide the Investor's counsel with a Registration Opinion, at the Company’s expense, and (ii) in the event the dispute relates to the adequacy of financial disclosure and the Investor shall reasonably request, the Company shall promptly cause its Authorized Auditor to provide to the Investor a Bring Down Cold Comfort Letter outlining the performance of such "agreed upon procedures" as shall be reasonably requested by the Investor and the Company shall promptly provide the Investor with a copy of such letter. 3.Representations, Warranties and Covenants of Investor. Investor hereby represents and warrants to and agrees with the Company as follows: 3.1Accredited Investor.Investor is an accredited investor (“Accredited Investor”), as defined in Rule 501 of Regulation D. 3.2Investment Experience; Access to Information; Independent Investigation. 3.2.1Access to Information.Investor or Investor’s professional advisor has been granted the opportunity to ask questions of and receive answers from representatives of the Company, its officers, directors, employees and agents concerning the terms and conditions of this Offering, the Company and its business and prospects, and to obtain any additional information which Investor or Investor’s professional advisor deems necessary to verify the accuracy and completeness of the information received. 3.2.2Reliance on Own Advisors.Investor has relied completely on the advice of, or has consulted with, Investor’s own personal tax, investment, legal or other advisors and has not relied on the Company or any of its affiliates, officers, directors, attorneys, accountants or any affiliates of any thereof and each other person, if any, who controls any of the foregoing, within the meaning of Section 15 of the Act for any tax or legal advice (other than reliance on information in the Disclosure Documents as defined in Section 3.2.4 below and on the Opinion of Counsel).The foregoing, however, does not limit or modify Investor’s right to rely upon covenants, representations and warranties of the Company in this Agreement. Page - 29 3.2.3 Capability to Evaluate.Investor has such Knowledge and experience in financial and business matters so as to enable such Investor to utilize the information made available to it in connection with the Offering in order to evaluate the merits and risks of the prospective investment, which are substantial, including without limitation those set forth in the Disclosure Documents (as defined in Section 3.2.4 below). 3.2.4Disclosure Documents.Investor, in making Investor’s investment decision to subscribe for the Investment Agreement hereunder, represents that (a) Investor has received and had an opportunity to review (i) the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, and (ii) the Company’s quarterly report on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011 and September 30, 2011; (b) Investor has read, reviewed, and relied solely on the documents described in (a) above, the Company’s representations and warranties and other information in this Agreement, including the exhibits, documents prepared by the Company which have been specifically provided to Investor in connection with this Offering (the documents described in this Section 3.2.4 (a) and (b) are collectively referred to as the “Disclosure Documents”), and an independent investigation made by Investor and Investor’s representatives, if any; (c) Investor has, prior to the date of this Agreement, been given an opportunity to review material contracts and documents of the Company which have been filed as exhibits to the Company’s filings under the Act and the Exchange Act and has had an opportunity to ask questions of and receive answers from the Company’s officers and directors; and (d) is not relying on any oral representation of the Company or any other person, nor any written representation or assurance from the Company other than those contained in the Disclosure Documents or incorporated herein or therein.The foregoing, however, does not limit or modify Investor’s right to rely upon covenants, representations and warranties of the Company in Sections 5 and 6 of this Agreement.Investor acknowledges and agrees that the Company has no responsibility for, does not ratify, and is under no responsibility whatsoever to comment upon or correct any reports, analyses or other comments made about the Company by any third parties, including, but not limited to, analysts’ research reports or comments (collectively, “Third Party Reports”), and Investor has not relied upon any Third Party Reports in making the decision to invest. 3.2.5Investment Experience; Fend for Self.Investor has substantial experience in investing in securities and it has made investments in securities other than those of the Company.Investor acknowledges that Investor is able to fend for Investor’s self in the transaction contemplated by this Agreement, that Investor has the ability to bear the economic risk of Investor’s investment pursuant to this Agreement and that Investor is an "Accredited Investor" by virtue of the fact that Investor meets the investor qualification standards set forth in Section 3.1 above.Investor has not been organized for the purpose of investing in securities of the Company, although such investment is consistent with Investor’s purposes. Page - 30 3.3Exempt Offering Under Regulation D. 3.3.1No General Solicitation.The Investment Agreement was not offered to Investor through, and Investor is not aware of, any form of general solicitation or general advertising, including, without limitation, (i) any advertisement, article, notice or other communication published in any newspaper, magazine or similar media or broadcast over television or radio, and (ii) any seminar or meeting whose attendees have been invited by any general solicitation or general advertising. 3.3.2Restricted Securities.Investor understands that the Investment Agreement is, the Common Stock issued at each Put Closing will be characterized as "restricted securities" under the federal securities laws inasmuch as they are being acquired from the Company in a transaction exempt from the registration requirements of the federal securities laws and that under such laws and applicable regulations such securities may not be transferred or resold without registration under the Act or pursuant to an exemption therefrom.In this connection, Investor represents that Investor is familiar with Rule 144 under the Act, as presently in effect, and understands the resale limitations imposed thereby and by the Act. 3.3.3Disposition.Investor further agrees not to sell, transfer, assign, or pledge the Securities (except for any bona fide pledge arrangement to the extent that such pledge does not require registration under the Act or unless an exemption from such registration is available and provided further that if such pledge is realized upon, any transfer to the pledgee shall comply with the requirements set forth herein), or to otherwise dispose of all or any portion of the Securities unless and until: (a)There is then in effect a registration statement under the Act and any applicable state securities laws covering such proposed disposition and such disposition is made in accordance with such registration statement and in compliance with applicable prospectus delivery requirements; or (b)(i) Investor shall have notified the Company of the proposed disposition and shall have furnished the Company with a statement of the circumstances surrounding the proposed disposition to the extent relevant for determination of the availability of an exemption from registration, and (ii) if reasonably requested by the Company, Investor shall have furnished the Company with an opinion of counsel, reasonably satisfactory to the Company, that such disposition will not require registration of the Securities under the Act or state securities laws.It is agreed that the Company will not require the Investor to provide opinions of counsel for transactions made pursuant to Rule 144 provided that Investor and Investor’s broker, if necessary, provide the Company with the necessary representations and documents for counsel to the Company to issue an opinion with respect to such transaction. The Investor is entering into this Agreement for its own account and the Investor has no present arrangement or intention to sell the security represented by this Agreement to or through any person or entity, has no present arrangement (whether or not legally binding) to sell the Common Stock to or through any person or entity and has no present intention to sell such Common Stock to or through any person or entity; provided, however, that by making the representations herein, the Investor does not agree to hold the Common Stock for any minimum or other specific term and reserves the right to dispose of the Common Stock at any time in accordance with federal and state securities laws applicable to such disposition. The Investor represents that it has not engaged in any hedging or short transactions with respect to the Company’s common stock prior to the date hereof. Page - 31 3.4Due Authorization. 3.4.1 Authority.The person executing this Investment Agreement, if executing this Agreement in a representative or fiduciary capacity, has full power and authority to execute and deliver this Agreement and each other document included herein for which a signature is required in such capacity and on behalf of the subscribing individual, partnership, trust, estate, corporation or other entity for whom or which Investor is executing this Agreement.Investor has reached the age of majority (if an individual) according to the laws of the state in which he or she resides. 3.4.2Due Organization; Due Authorization.Investor is duly and validly organized, validly existing and in good standing as a limited liability company under the laws of Georgia with full power and authority to purchase the Securities to be purchased by Investor and to execute and deliver this Agreement. 3.5No Registration As A Dealer. The Investor is not and will not be required to be registered as a "dealer" under the 1934 Act, either as a result of its execution and performance of its obligations under this Agreement or otherwise.4.Acknowledgments. 4.1Risks of Investment.The Investor recognizes that an investment in the Company involves substantial risks, including the potential loss of Investor's entire investment herein.Investor recognizes that the Disclosure Documents, this Agreement and the exhibits hereto do not purport to contain all the information, which would be contained in a registration statement under the Act; 4.2No Government Approval.The Investor and the Company each acknowledge that no federal or state agency has passed upon the Securities, recommended or endorsed the Offering, or made any finding or determination as to the fairness of this transaction; 4.3No Registration, Restrictions on Transfer.The Investor acknowledges that, as of the date of this Agreement, the Securities and any component thereof have not been registered under the Act or any applicable state securities laws by reason of exemptions from the registration requirements of the Act and such laws, and may not be sold, pledged (except for any limited pledge in connection with a margin account of Investor to the extent that such pledge does not require registration under the Act or unless an exemption from such registration is available and provided further that if such pledge is realized upon, any transfer to the pledgee shall comply with the requirements set forth herein), assigned or otherwise disposed of in the absence of an effective registration of the Securities and any component thereof under the Act or unless an exemption from such registration is available; 4.4Restrictions on Transfer.The Investor acknowledges that it may not attempt to sell, transfer, assign, pledge or otherwise dispose of all or any portion of the Securities or any component thereof in the absence of either an effective registration statement or an exemption from the registration requirements of the Act and applicable state securities laws; Page - 32 4.5No Assurances of Registration.There can be no assurance that any registration statement will become effective at the scheduled time, or ever, or remain effective when required, and Investor acknowledges that it may be required to bear the economic risk of Investor's investment for an indefinite period of time; 4.6Exempt Transaction.Investor understands that the Securities are being offered and sold in reliance on specific exemptions from the registration requirements of federal and state law and that the representations, warranties, agreements, acknowledgments and understandings set forth herein are being relied upon by the Company in determining the applicability of such exemptions and the suitability of Investor to acquire such Securities. 4.7Legends.The Company agrees and acknowledges that the certificates representing the Put Shares shall not bear a legend restricting the sale or transfer thereof. 4.8Investor’s Resources.The Company agrees and acknowledges that the Investor has not represented, and does not represent, that it now has or at any time in the future will have assets at any given time equal to the Maximum Offering Amount available for investment pursuant to this Agreement, but only covenants to make payment of the applicable Put Share Price for each Put when due under the terms of this Agreement. 5.Representations, Warranties and Covenants of the Company.The Company hereby makes the following representations and warranties to Investor (which shall be true at the signing of this Agreement, and as of any such later date as specified hereunder) and agrees with Investor that, except as set forth in the “Schedule of Exceptions” attached hereto as Exhibit G: 5.1Organization, Good Standing, and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware, USA and has all requisite corporate power and authority to carry on its business as now conducted and as proposed to be conducted.The Company is duly qualified to transact business and is in good standing in each jurisdiction in which the failure to so qualify would, in the Company’s opinion, have a material adverse effect on the business or properties of the Company and its subsidiaries taken as a whole.The Company, to its Knowledge,is not the subject of any pending, threatened or, to its Knowledge, contemplated investigation or administrative or legal proceeding (a “Proceeding”) by the Internal Revenue Service, the taxing authorities of any state or local jurisdiction, or the Securities and Exchange Commission, the FINRA, the Nasdaq Stock Market, Inc. or any state securities commission, or any other governmental entity, which have not been disclosed in the Disclosure Documents.None of the disclosed Proceedings, if any, will, in the Company’s opinion, have a material adverse effect upon the Company.Each of the Company’s subsidiaries, if any, the jurisdiction of incorporation or organization of each, and the percentage of the Company’s ownership of each is as set forth in Schedule 5.1 annexed hereto. Page - 33 5.2Corporate Condition.The Company's condition is, in all material respects, as described in the Disclosure Documents (as further set forth in any subsequently filed Disclosure Documents, if applicable), except for changes in the ordinary course of business and normal year-end adjustments that are not, in the aggregate, materially adverse to the Company.There have been no Material Adverse Changes to the Company’s business, financial condition, or prospects from the dates of such Disclosure Documents through the date of the Investment Commitment Closing.The financial statements as contained in the 10-K and 10-Q have been prepared in accordance with generally accepted accounting principles, consistently applied (except as otherwise permitted by Regulation S-X of the Exchange Act, or Generally Accepted Accounting Principles, as applicable), subject, in the case of unaudited interim financial statements, to customary year end adjustments and the absence of certain footnotes, and fairly present the financial condition of the Company as of the dates of the balance sheets included therein and the consolidated results of its operations and cash flows for the periods then ended.Without limiting the foregoing, there are no material liabilities, contingent or actual, that are not disclosed in the Disclosure Documents (other than liabilities incurred by the Company in the ordinary course of its business, consistent with its past practice, after the period covered by the Disclosure Documents).The Company has paid all material taxes that are due, except for taxes that it reasonably disputes.There is no material claim, litigation, or administrative proceeding pending or, to the best of the Company’s Knowledge, threatened against the Company, except as disclosed in the Disclosure Documents.This Agreement and the Disclosure Documents do not contain any untrue statement of a material fact and do not omit to state any material fact required to be stated therein or herein necessary to make the statements contained therein or herein not misleading in the light of the circumstances under which they were made.No event or circumstance exists relating to the Company which, under applicable law, requires public disclosure but which has not been so publicly announced or disclosed. 5.3Commission Documents, Financial Statements. (a)The Company has timely filed (giving effect to permissible extensions in accordance with Rule12b-25 under the Exchange Act) all Commission Documents. The Company has delivered or made available to the Investor via EDGAR or otherwise true and complete copies of the Commission Documents filed with or furnished to the SEC prior to the Commitment Closing Date (including, without limitation, the 2010 Form10-K). No Subsidiary of the Company is required to file or furnish any report, schedule, registration, form, statement, information or other document with the SEC. As of its filing date, each Commission Document filed with or furnished to the SEC prior to the Commitment Closing Date(including, without limitation, the 2010 Form10-K) complied in all material respects with the requirements of the Securities Act or the Exchange Act, as applicable, and other federal, state and local laws, rulesand regulations applicable to it, and, as of its filing date (or, if amended or superseded by a filing prior to the Commitment Closing Date, on the date of such amended or superseded filing), such Commission Document did not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. The Registration Statement, on the date it is filed with the SEC, on the date it is declared effective by the SEC, on each Put Date and on each Put Closing Date, shall comply in all material respects with the requirements of the Securities Act (including, without limitation, Rule415 under the Securities Act) and shall not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein not misleading, except that this representation and warranty shall not apply to statements in or omissions from the Registration Statement made in reliance upon and in conformity with information relating to the Investor furnished to theCompany in writing by or on behalf of the Investor expressly for use therein (which to the Company’s Knowledge are not false or misleading).
